Citation Nr: 0301951	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  99-18 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hallux valgus of 
the right foot.

2.  Entitlement to service connection for hallux valgus of 
the left foot.

3.  Entitlement to service connection for low back condition, 
claimed as secondary to his service-connected right shoulder 
tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1970.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision issued 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran was afforded a hearing before a decision review 
officer at the RO in July 2000.  A hearing was held at the RO 
before the undersigned Member of the Board in November 2001.  
A transcript of each hearing has been obtained.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was treated for apparent bilateral arch 
tenderness while on active duty.

3.  After his discharge from active duty, the veteran was 
diagnosed with mild, bilateral hallux valgus, which has been 
attributed to his active duty.

4.  After his discharge from active duty, the veteran was 
diagnosed with a small right paramedian herniated nucleus 
pulposus of the low back, which has been causally related to 
his active duty.


CONCLUSIONS OF LAW

1.  Hallux valgus of the right foot was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).

2.  Hallux valgus of the left foot was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).

3.  A small right paramedian herniated nucleus pulposus is 
proximately due to or the result of the veteran's service-
connected right shoulder condition.  38 U.S.C.A. §§ 1110, 
5107 (West Supp. 2002); 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, essentially, that his bilateral foot 
condition and lower back condition are of service origin, and 
that service connection is therefore appropriate.  After a 
review of the evidence, the Board finds that the evidence of 
record supports his contentions, and that his claims for 
service connection succeed.

Bilateral Foot Condition

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service medical records from March 1967 reflect that the 
veteran had apparent bilateral arch tenderness and that the 
veteran complained of pain.   Current medical records 
indicate that the veteran had mild hallux valgus of both 
feet.  Therefore, the question to be answered by the Board is 
whether the veteran's current bilateral foot condition, 
hallux valgus, was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2002).  The Board must answer in the affirmative.  
The August 2002 VA examination report contains a diagnosis of 
bilateral hallux valgus and reflects that the VA examiner 
indicated that the veteran's foot problems were as likely as 
not due to his military service.  Accordingly, the Board 
finds that service connection is warranted for hallux valgus 
of both the right and left foot.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Back Condition

The veteran is service connected for tendonitis of the right 
shoulder.  The veteran contends that his service-connected 
right shoulder condition has led to his back condition, or a 
small right paramedian herniated nucleus pulposus.

Service connection is warranted where the evidence shows that 
a disability is proximately due or the result of an already 
service-connected disability. 38 U.S.C.A. § 1110 (West Supp. 
2002), 38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. 
App. 439 (1995).  To determine if the veteran's back 
condition was proximately due to or the result of his 
service-connected right shoulder condition, the veteran was 
scheduled for a VA examination in August 2002.  The March 
2002 Board development request reflects that the examiner was 
asked to indicate the likelihood that the veteran's current 
low back disability was proximately due to or the result of 
his service-connected right shoulder condition.  The August 
2002 VA examination report reflects that the VA examiner 
indicated that the veteran's low back condition was at least 
as likely as not due to service.  While the examiner did not 
specifically indicate that the veteran's low back condition 
was the result of his service-connected shoulder condition, 
the examination report reflects that the examiner reviewed 
the veteran's medical files, including the records pertinent 
to both his right shoulder and his back condition.  As such, 
it is apparent from the examination report that the VA 
examiner understood the nature of the veteran's current 
shoulder and back condition when he indicated that the 
veteran's back condition was causally related to his service.  
Therefore, with resolution of every reasonable doubt in the 
veteran's favor, the Board finds that the medical evidence of 
record indicates that the veteran's small right paramedian 
herniated nucleus pulposus is causally related to the 
veteran's service, or his service-connected right shoulder 
condition, such that service connection can be granted.  See 
38 C.F.R. §§ 3.102, 3.310 (2002).

Conclusion

In short, the evidence of record indicates that it is at 
least as likely as not that the veteran's bilateral foot 
condition and lower back condition is the result of his 
active duty.  Accordingly, the evidence is at least in 
equipoise such that service connection is warranted for the 
claimed conditions.  See 38 C.F.R. § 3.102 (2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection is granted for hallux valgus 
of the right and left foot and for a small right paramedian 
herniated nucleus pulposus.  See 38 C.F.R. § 3.303 (2002).

Finally, the file shows that through correspondence, the 
rating decision, the statement of the case, and the 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
service connection claims.  Relevant medical records have 
been obtained and a VA examination has been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).


ORDER

Service connection for hallux valgus of the right foot is 
granted.

Service connection for hallux valgus of the left foot is 
granted.

Service connection for a small right paramedian herniated 
nucleus pulposus if granted.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

